Citation Nr: 0607299	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  03-32 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for the residuals of multiple disc injuries of the cervical 
spine with cervical radiculopathy.


REPRESENTATION

Veteran represented by:	Bayard Marin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from September 1998 to 
March 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The regulations pertaining to the evaluation of spine 
disabilities were revised effective in September 2002, and 
again in September 2003.  The veteran has not been provided 
the revised regulations in a supplemental statement of the 
case; the RO has not considered the new regulations in 
determining the appropriate rating for his cervical spine 
disability; and he has not been afforded a VA examination 
that contemplates those changes.  For these reasons the Board 
finds that remand of the case is required.

Finally, in accordance with 38 U.S.C.A. § 5103(a), VA has a 
duty to inform the veteran of the evidence necessary to 
substantiate his claim for an increased rating.  He has not 
yet been provided the required notice.  See Dingess v. 
Nicholson, No. 01-1917, slip op. at 16 (U.S. Vet. App. Mar. 
3, 2006).

Accordingly, the case is remanded for the following action:

1.  Review the claims file and ensure 
that the veteran is properly notified of 
the evidence needed to substantiate his 
appeal of the assigned rating.

2.  Provide him a VA medical examination 
in order to assess the current severity 
of his cervical spine disability.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment.

3. After undertaking any additional 
development deemed appropriate in 
addition to that requested above, 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
provide the veteran and his attorney a 
supplemental statement of the case that 
includes consideration of all the 
evidence now of record and the revised 
rating criteria.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


(continued on next page)

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N. W. Fabian 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

